Citation Nr: 0944302	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for paralysis of the left 
upper radicular nerve with traumatic arthritis, to include as 
secondary to service-connected hyperflexion injury to 
cervical spine with residual pain, muscle spasms, and 
degenerative changes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran perfected his appeal in this case in November 
2006.  He requested that he be afforded a Board hearing at 
that time.  The Veteran submitted a statement in January 2007 
wherein he withdrew his request for a Board hearing.  He 
asked that his case be forwarded to the Board for appellate 
review.

The RO certified the Veteran's case on appeal to the Board in 
February 2007.  The Veteran submitted additional evidence in 
support of his claim that was received at the RO in May 2009.  
The RO forwarded the evidence to the Board where it was 
received in June 2009.  See 38 C.F.R. § 19.37(b) (2009).  
This evidence was received more than 90 days after the case 
was certified on appeal.  See 38 C.F.R. § 20.1304(c) (2009).  
The Board recognizes that the evidence could not have been 
submitted sooner as it was not created until February 2009.  
However, it is beyond the 90-day period and no good cause has 
been shown for the delay.  Moreover, the Veteran did not 
waive consideration of the evidence by the Agency of Original 
Jurisdiction (AOJ) in the first instance.  Nevertheless, as 
the Veteran's case must be remanded for additional 
development, the AOJ will have the opportunity to consider 
the evidence in the first instance.


REMAND

The Veteran's service treatment records (STRs) reflect that 
he suffered head trauma and a neck contusion as a result of a 
fall from a height of approximately 10 feet in August 1981.  
His STRs document continued complaints of neck pain 
thereafter until his release from active duty in November 
1982.  The Veteran's symptoms were assessed as facets 
syndrome.

He was granted service connection for a hyperflexion injury 
to the cervical spine with residuals of continuing neck pain 
and spasms in September 1983.  This disability was rated as 
limitation of motion of the cervical spine and rated at the 
10 percent level.

The Veteran sought an increased rating in July 2003.  He also 
reported that he experienced numbness and tingling, with a 
loss of strength in his right arm.  He reported having 
received treatment at Columbia Orthopedic Group (COG).  

Records from COG were received in 2003 that related to 
outpatient visits and imaging studies from August 2001.  The 
Veteran's symptoms of pain, burning, and numbness of the 
right arm were noted.  An entry from August 22, 2001, noted 
that he had been seen for "trouble" with his left shoulder.  
The problem was said to have been treated and improved.  The 
entry further noted that the Veteran was presently being 
treated for a work injury to the left shoulder and was 
getting ready to return to work.  The entry never identified 
the source of treatment for the left shoulder.

The Veteran was afforded a VA examination in September 2003.  
He did not express having any symptoms involving his left 
arm.  His symptoms were related to his neck and right arm.  
No findings of any left arm impairment were made on 
examination.

Additional records from COG were received in December 2003.  
They were basically the same records from August 2001 with 
several additional entries from January 2002.  An entry from 
January 11, 2002, noted that the Veteran reported having hurt 
his back, neck and shoulder (which shoulder was not 
identified) at work in 1998.  A "Dr. Quinn" had worked on 
the shoulder with some improvement.  The entries noted that a 
magnetic resonance imaging (MRI) of the cervical spine showed 
significant degenerative disc disease (DDD) at C5-C6, and C6-
C7.  The DDD was identified as the cause of the Veteran's 
right upper extremity symptoms.

The Veteran's disability rating for his hyperflexion injury 
to the cervical spine was increased to 20 percent by way of a 
rating decision dated in April 2004.  The Veteran was also 
granted service connection for right arm radiculopathy and 
awarded a 20 percent rating for that disability.

The Veteran's attorney wrote to the RO to obtain VA records 
in conjunction with pending Missouri Workers' Compensation 
litigation in March 2005.  The letter did not identify the 
medical condition(s) involved.  The requested records were 
provided in April 2005.

The Veteran was afforded a VA examination in November 2005.  
The examination was a routinely scheduled future examination 
to assess the Veteran's service-connected disabilities.  No 
complaints relative to the left arm or shoulder were noted.  
The diagnosis was degenerative disease of the cervical spine 
with positive osteophyte formation as noted on his MRI with 
intermittent radicular symptomatology. 

The Veteran submitted his current claim in December 2005.  He 
asked for service connection for paralysis of the left upper 
radicular nerve with traumatic arthritis, to include as 
secondary to his service-connected right arm radiculopathy.  
He reported having received treatment at the VA medical 
center (VAMC) in Columbia, Missouri, and asked that those 
records be obtained.

The only VA record obtained and associated with the claims 
folder is an entry from January 24, 2006, that reported on 
the results of an electromyography (EMG)/nerve conduction 
velocity (NCV) study.  The report for the study was that it 
was normal with no electrophysiologic evidence for left 
cervical radiculopathy.

The Veteran was afforded a VA examination in May 2006.  The 
examiner reported that he had reviewed the claims folder.  It 
is clear from the report that the examiner also reviewed 
electronic medical records that have not been associated with 
the claims folder.  The examiner noted that the Veteran was 
followed by a certain physician.  He also noted that the 
Veteran had been closely followed by the Physical Medicine 
and Rehabilitation Service.  The examiner further referenced 
the Veteran as seeing a pain clinic physician and having a 
recent MRI.  Finally, he said the Veteran saw a neurologist 
in April 2006.  None of the records from those parties are 
associated with the claims folder.  

The examiner noted the Veteran's injury in service and 
concluded that the current cervical spine condition was 
related to that injury.  He said the Veteran's left and right 
arm symptoms were noted in the last 6 months to 1-year plus.  
The MRI (he did not specify which MRI) was abnormal but the 
EMG/NCV was normal.  He said the Veteran's symptoms were 
somewhat atypical for radicular neuropathy and that there was 
a question of alcoholic peripheral neuropathy as per the VA 
neurologist.  Finally, the examiner stated that he could not 
answer the question asked without resorting to speculation.

The Board notes that the examiner did not list the question 
he was asked.  There is an electronic record printed in the 
claims folder that requested the Veteran be afforded an 
examination.  The record further notes that the Veteran 
claimed left arm paralysis of the upper radicular nerve 
secondary to the right arm radiculopathy.  It was also noted 
that the Veteran was service-connected for a hyperflexion 
injury of the cervical spine.  The entry went on to list the 
question for the examiner as: "Please review the claims file 
and indicate review was done.  Provide an opinion if it is at 
least as likely as not the veteran's left arm radiculopathy 
is secondary to his cervical spine condition or his right arm 
radiculopathy."

The RO denied the Veteran's claim for service connection in 
June 2006.  The RO cited to the VA examination report in 
support of its denial.  In particular, the RO relied on the 
examiner's reference to the Veteran's left arm disorder as 
possibly being related to alcoholic peripheral neuropathy.  
This was an error as the referenced report is not of record 
and cannot be reviewed by anyone not having access to the 
electronic records for the Veteran.  All evidence relied on 
must be part of the claims folder.

The RO went on to deny the claim on a direct basis, as not 
being related to service, and on a secondary basis, that the 
claimed disorder was not related to the service-connected 
hyperflexion injury to the cervical spine.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  

The law also provides that service connection may be granted 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Also, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

(The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The amendment set a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the 2006 changes amount to substantive changes 
in the regulation.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  38 C.F.R. § 3.310 
(2006).)

The Board notes that the request for the medical opinion was 
not sufficient.  Secondary service connection is a two-part 
issue that involves causation and/or aggravation.  The 
request was limited to the question of causation, the 
examiner was not asked to address the second element of 
aggravation.  A new examination is required.  Once VA 
undertakes the effort to provide an examination when 
developing a claim for service connection it must provide an 
adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 
464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Veteran identified having received VA treatment.  No VA 
records, outside of the one entry, were obtained.  It is 
clear from the May 2006 VA examination report that there were 
electronic records available for the Veteran.  The RO must 
obtain all of the outstanding VA medical records for the 
Veteran and associate them with the claims folder.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's attorney sought VA records in support of 
private litigation related to a work accident in March 2005.  
The records from COG noted that the Veteran had suffered a 
left shoulder injury at work.  The Veteran must be contacted 
and asked to identify if he submitted a claim for benefits 
related to a left shoulder injury at work.  If so, he should 
be asked to provide those records or authorize the AOJ to 
obtain them.

In addition, the records from COG note his having received 
treatment for a left shoulder condition by way of entries 
from August 2001.  The source of the treatment is not 
identified.  The Veteran submitted statements with his 
current claim that all of his treatment for his left arm has 
been through VA.  

Finally, the Veteran submitted a medical treatment record to 
the Board, as noted in the Introduction.  It was a 
neurological evaluation from February 2009 where the examiner 
found evidence of moderately severe cord compression at C5-C6 
and C6-C7 from osteophytes and discs.  The entry noted 
additional treatment as having been received as well as other 
imaging studies having been done.  The entry indicated that 
cervical spine surgery was contemplated and consent was 
obtained.  Neither the Veteran nor his representative has 
indicated whether he has had surgery since that time.   

The Veteran must be asked to identify all sources of 
treatment for any problems related to his left shoulder 
and/or left arm.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  (The 
records from Columbia Orthopedic Group 
identify treatment for a left shoulder 
condition by way of entries dated in 
August 2001.  The source of the treatment 
is not listed.)  

Even if the Veteran does not respond, the 
AOJ must include all of the electronic VA 
records that were obviously referenced by 
the VA examiner in May 2006.  

2.  The Veteran should be asked if his 
private litigation of a Workers' 
Compensation claim involved any injury to 
his left shoulder or left arm.  If so, he 
should be asked to provide copies of 
those records or authorize VA to obtain 
them.  

3.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to evaluate his 
claim for service connection for 
paralysis of the left upper radicular 
nerve with traumatic arthritis.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The results of such must 
be included in the examination report.  
If any electronic records are referenced 
by the examiner in his/her review, they 
must be printed out and associated with 
the claims folder.

The examiner is requested to identify any 
and all disorders of the left arm.  The 
examiner is also requested to provide an 
opinion as to: 1) whether it is at least 
as likely as not that any currently 
diagnosed disorder is directly related to 
the Veteran's military service; or, 2) 
whether it is at least as likely as not 
that any currently diagnosed disorder is 
caused by the Veteran's service-connected 
disability of hyperflexion injury to the 
cervical spine or his right arm 
radiculopathy; or, if neither of the two 
questions are answered in the 
affirmative, 3) whether the Veteran's 
service-connected disabilities of the 
hyperflexion injury or right arm 
radiculopathy aggravate any current 
disorder of the left arm.  

A complete rationale for any opinion 
expressed must be provided.  

4.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

